On February 29,1996, it was ordered that for the offense of Sexual Assault, a felony, the defendant is sentenced to Montana State Prison for a period of twenty (20) years, with ten (10) years suspended, upon conditions as stated in the February 29, 1996 judgment. Defendant’s eligibility for parole shall be contingent upon the defendant having completed chemical dependency care, anger management, Phases I and II of the sexual offender program, and his acceptance into an approved community sexual offender program.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
It is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd